Exhibit 10.6

EXECUTION VERSION

FIFTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Fifth
Amendment”), dated as of June 29, 2009, is by and among HECLA MINING COMPANY, a
Delaware corporation (the “Borrower”) and each of the banks and other financial
institutions identified as Lenders on the signature pages hereto (the
“Lenders”).

W I T N E S S E T H:

WHEREAS, pursuant to the Amended and Restated Credit Agreement, dated as of
April 16, 2008 (as amended, supplemented or otherwise modified prior to the date
hereof, the “Existing Credit Agreement” and, as amended by this Fifth Amendment
and as the same may be further amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the Lenders party
thereto, and The Bank of Nova Scotia, as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”), the Lenders have made
commitments to extend certain credit facilities to the Borrower; and

WHEREAS, the Borrower has requested that the Lenders agree to amend certain
provisions of the Existing Credit Agreement as more specifically set forth
herein, in each case upon the terms and conditions contained in this Fifth
Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the agreements herein
contained, the parties hereby agree as follows:

PART I

DEFINITIONS

SUBPART 1.1 Certain Definitions. Unless otherwise defined herein or the context
otherwise requires, the following terms used in this Fifth Amendment, including
its preamble and recitals, have the following meanings:

“Administrative Agent” is defined in the recitals.

“Borrower” is defined in the preamble.

“Credit Agreement” is defined in the recitals.

“Existing Credit Agreement” is defined in the recitals.

“Lenders” is defined in the preamble.

“Fifth Amendment” is defined in the preamble.

“Fifth Amendment Effective Date” is defined in Subpart 5.1.

Hecla Fifth Amendment to

Credit Agreement



--------------------------------------------------------------------------------

“Released Cash” is defined in Subpart 3.1.

SUBPART 1.2 Other Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Fifth Amendment, including its preamble
and recitals, have the meanings provided in the Credit Agreement.

PART II

AMENDMENTS TO EXISTING CREDIT AGREEMENT

Effective on (and subject to the occurrence of) the Fifth Amendment Effective
Date, the Existing Credit Agreement is hereby amended in accordance with this
Part II. Except as so amended, the Existing Credit Agreement and the other Loan
Documents shall continue in full force and effect.

SUBPART 2.1 Amendments to Section 1.1. Section 1.1 of the Existing Credit
Agreement is hereby amended as follows:

(a) by inserting the following defined terms in the appropriate alphabetical
sequence:

“Fifth Amendment” means the Fifth Amendment to Credit Agreement, dated as of
June 29, 2009, among the Borrower and the Lenders party thereto.

“Fifth Amendment Effective Date” has the meaning set forth in the Fifth
Amendment.

(b) by amending and restating the following defined term to read as follows:

“Term I Loan Commitment Amount” means (i) on any date prior to the Fifth
Amendment Effective Date, $140,000,000, and (ii) on the Fifth Amendment
Effective Date, $38,337,465.11.

(c) by amending and restating clause (a) of the definition “Retained Proceeds”
to read as follows:

(a) the aggregate cumulative sum for each Fiscal Year commencing with the 2009
Fiscal Year of 65% of Excess Cash Flow for such Fiscal Year; provided that all
applicable repayments under clause (e) of Section 3.1.1 for such Fiscal Year
have been made;

(d) by deleting the following definitions in their entirety: “CRO”, “Current
Assets”, “Current Liabilities”, “Current Ratio”, “Financial Advisor”, “Interest
Coverage Ratio”, “Leverage Ratio”, “Net Worth” and “Total Net Debt”.

SUBPART 2.2 Amendment to Section 3.1.1. Clause (e) of Section 3.1.1 of the
Existing Credit Agreement is hereby amended in its entirety to read as follows:

(e) Within 100 days after the close of each Fiscal Year (beginning with the
close of the 2009 Fiscal Year), the Borrower shall make a mandatory prepayment
of the Loans in an amount equal to 35% of the Excess Cash Flow (if any) for such
Fiscal Year.

 

Hecla Fifth Amendment to

Credit Agreement



--------------------------------------------------------------------------------

SUBPART 2.3 Amendment to Section 3.3.3. Section 3.3.3 of the Existing Credit
Agreement is hereby amended by deleting the text “Upon the Fourth Amendment
Effective Date, and on each July 1 and January 1 occurring thereafter” and
inserting the text “On each January 1 and July 1 of each year (other than on (or
with respect to) July 1, 2009) and on September 15, 2009” in lieu thereof.

SUBPART 2.4 Amendment to Section 4.7. Clause (c) of Section 4.7 of the Existing
Credit Agreement is hereby deleted in its entirety.

SUBPART 2.5 Amendments to Section 7.1.1. Clause (w) of Section 7.1.1 of the
Existing Credit Agreement is hereby amended by deleting the text “(which shall
be compiled with assistance from the CRO)” and clause (x) of Section 7.1.1 of
the Existing Credit Agreement is hereby amended by deleting the text: “, and
shall cause the CRO, to”.

SUBPART 2.6 Amendment to Section 7.1.15. Section 7.1.15 of the Existing Credit
Agreement is hereby deleted in its entirety and replaced with the text
“Reserved.”

SUBPART 2.7 Amendment to Section 7.1.16. Section 7.1.16 of the Existing Credit
Agreement is hereby deleted in its entirety and replaced with the text
“Reserved.”

SUBPART 2.8 Amendments to Section 7.2.4. Clauses (c) and (e) of Section 7.2.4 of
the Existing Credit Agreement are each hereby deleted in their entirety and
replaced with the text “Reserved;”.

SUBPART 2.9 Amendment to Section 7.2.4. Section 7.2.4 of the Existing Credit
Agreement is hereby further amended by adding the following clause (h) at the
end thereof to read as follows:

(h) from January 15, 2009 through January 15, 2010 the Borrower’s aggregate
Capital Expenditures and Exploration Costs shall not exceed $75,000,000.

SUBPART 2.10 Amendment to Section 7.2.6. The last paragraph of Section 7.2.6 of
the Existing Credit Agreement is hereby amended in its entirety to read as
follows:

Notwithstanding anything to the contrary contained in the Credit Agreement, from
(and including) the Fifth Amendment Effective Date to (and including) the date
on which the Term I Loan is repaid in full, the Borrower shall not make any
dividends or other Restricted Payments in cash on any class of Capital
Securities of the Borrower or any of its wholly-owned Subsidiaries (including
(i) the Convertible Preferred Stock, (ii) the Borrower’s outstanding 6.5%
Mandatory Convertible Preferred Stock (if any) and (iii) the Designated
Preferred Stock); provided, however, if any of the foregoing dividends or other
Restricted Payments would consist of fractional shares, such dividends or other
Restricted Payments may be made in cash (but in an amount not greater than the
amount such fractional shares represent).

 

Hecla Fifth Amendment to

Credit Agreement



--------------------------------------------------------------------------------

SUBPART 2.11 Amendment to Section 10.3. Section 10.3 of the Existing Credit
Agreement is hereby amended by deleting the text “and (z) the retention of the
Financial Advisor” and inserting the text “and (z) the retention of any
financial advisor” in lieu thereof.

SUBPART 2.12 Amendment to Section 10.20. Section 10.20 of the Existing Credit
Agreement is hereby amended by deleting the text “, including, without
limitation, the Financial Advisor” in clause (c) thereof and inserting the text
“, including, without limitation, any financial advisor” in lieu thereof.

SUBPART 2.13 Amendments to Third and Fourth Amendments. Subpart 2.15 of the
Third Amendment and Subpart 2.7 of the Fourth Amendment are each hereby deleted
in their entirety.

SUBPART 2.14 Other. Solely for the purposes of (i) the definition of “Designated
Preferred Stock” (and the provisions in which such definition is used to the
extent such provisions directly relate to such definition) contained in
Section 1.1 of the Credit Agreement, (ii) the definition of “Permitted
Acquisition” (and the provisions in which such definition is used to the extent
such provisions directly relate to such definition) contained in Section 1.1 of
the Credit Agreement, (iii) clause (d) of Section 3.1.1, (iv) Article VII of the
Credit Agreement (other than Section 7.1.1(c) and (d), Section 7.2.2(e),
Section 7.2.5(d), Section 7.2.5(e)(i), Section 7.2.5(h)(ii) and
Section 7.2.5(l)) and (v) Section 10.11 of the Credit Agreement, the parties
hereto agree that as consideration for the amendments set forth herein, an Event
of Default will be deemed to exist from (and including) the Third Amendment
Effective Date to the Fifth Amendment Effective Date and from (and including)
January 15, 2010 and for all times thereafter. Non-compliance by the Obligors
with this covenant shall be an automatic Event of Default.

PART III

WAIVERS

SUBPART 3.1 Waivers to Loan Documents. Effective on (and subject to the
occurrence of) the Fifth Amendment Effective Date, the Lenders hereby waive the
Borrower’s obligation to make a mandatory prepayment, pursuant to
Section 3.1.1(f) of the Credit Agreement, but solely with respect to the
approximately $4,700,000 cash released or to be released by Travelers Casualty
and Surety Company of America (“Released Cash”) from its security interest in
respect of the items listed on Schedule 3.1 hereto (provided that such waiver is
only applicable to the portion of Released Cash that is made subject to a Lien
described in Section 7.2.3(g)(ii) of the Credit Agreement within 180 days of the
Fifth Amendment Effective Date (or such later date as agreed to by the Lenders)
and any portion of Released Cash that is not subjected to such a Lien within
such period shall be used to repay the Term I Loans in accordance with
Section 3.1.1(f) of the Credit Agreement).

 

Hecla Fifth Amendment to

Credit Agreement



--------------------------------------------------------------------------------

PART IV

AFFIRMATION AND CONSENT

SUBPART 4.1 Affirmation and Consent. Each of the Obligors (other than the
Borrower) confirms that it has received a copy of this Fifth Amendment and
restates, ratifies and reaffirms each and every term and condition set forth in
the Credit Agreement and the other Loan Documents to which it is a party,
effective as of the date hereof, after giving effect to this Fifth Amendment.

PART V

CONDITIONS TO EFFECTIVENESS

SUBPART 5.1 Amendment Effective Date. This Fifth Amendment shall be and become
effective as of the date hereof (the “Fifth Amendment Effective Date”) when all
of the conditions set forth in this Part V shall have been satisfied.

SUBPART 5.2 Execution of Counterparts of Fifth Amendment. The Administrative
Agent shall have received counterparts satisfactory to the Administrative Agent
of this Fifth Amendment, which collectively shall have been duly executed on
behalf of the Borrower, each of the other Obligors and each Lender.

SUBPART 5.3 Authority Documents. The Administrative Agent shall have received
the following:

(a) Certificate of Incorporation, Etc. Copies of the certificate of
incorporation or other charter or formation documents of the Borrower, certified
to be true and complete as of a recent date by the appropriate Governmental
Authority of the state of its incorporation.

(b) Bylaws. A copy of the bylaws of the Borrower, certified by an Authorized
Officer of the Borrower as of the Fifth Amendment Effective Date to be true and
correct and in force and effect as of such date.

(c) Incumbency. An incumbency certificate of the Borrower, certified by a
secretary or assistant secretary to be true and correct as of the Fifth
Amendment Effective Date, in form and substance satisfactory to Administrative
Agent.

SUBPART 5.4 Opinion of Counsel. The Administrative Agent shall have received an
opinion, dated the Fifth Amendment Effective Date and addressed to the
Administrative Agent and all Lenders, from K&L Gates LLP, counsel to the
Obligors, in form and substance satisfactory to the Administrative Agent.

SUBPART 5.5 Representations and Warranties. The representations and warranties
contained in Subpart 6.4 shall be true and correct in all material respects on
and as of the date hereof and as of the Fifth Amendment Effective Date.

SUBPART 5.6 Fee Letter. The payment by the Borrower of the amendment fees
payable to each of The Bank of Nova Scotia and ING Capital LLC, pursuant to the
Fifth Amendment Fee Letter.

 

Hecla Fifth Amendment to

Credit Agreement



--------------------------------------------------------------------------------

SUBPART 5.7 Prepayment of Term I Loan. The Administrative Agent shall have
received from the Borrower, a voluntary prepayment of the Term I Loan in the
aggregate amount of $18,159,851.90 and applied the proceeds thereof in
accordance with the Prepayment Notice delivered in connection therewith.

SUBPART 5.8 Costs and Expenses, etc. The Administrative Agent shall have
received for its account and the account of each Lender, all fees, costs and
expenses due and payable pursuant to Section 10.3 of the Credit Agreement, if
then invoiced, and any and all other Loan Documents.

PART VI

MISCELLANEOUS

SUBPART 6.1 Cross-References. References in this Fifth Amendment to any Part or
Subpart are, unless otherwise specified, to such Part or Subpart of this Fifth
Amendment.

SUBPART 6.2 Instrument Pursuant to Existing Credit Agreement. This Fifth
Amendment is a Loan Document executed pursuant to the Existing Credit Agreement
and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with the terms and provisions of the
Existing Credit Agreement.

SUBPART 6.3 References in Other Loan Documents. At such time as this Fifth
Amendment shall become effective pursuant to the terms of Part V, all references
in the Loan Documents to the “Credit Agreement” shall be deemed to refer to the
Credit Agreement as amended by this Fifth Amendment.

SUBPART 6.4 Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants that (a) it has the requisite power and authority to
execute, deliver and perform this Fifth Amendment, (b) it is duly authorized to,
and has been authorized by all necessary action, to execute, deliver and perform
this Fifth Amendment, (c) the representations and warranties contained in
Article VI of the Credit Agreement are true and correct in all material respects
on and as of the date hereof as though made on and as of such date (except for
those which expressly relate to an earlier date) and after giving effect to the
amendments contained herein and (d) no Default or Event of Default exists under
the Credit Agreement on and as of the date hereof after giving effect to the
amendments contained herein.

SUBPART 6.5 Counterparts. This Fifth Amendment may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of executed counterparts of this Fifth Amendment by telecopy or other
electronic transmission shall be effective as an original and shall constitute a
representation that an original will be delivered.

SUBPART 6.6 Full Force and Effect; Limited Amendment. Except as expressly
amended or waived hereby, all of the representations, warranties, terms,
covenants, conditions and other provisions of the Existing Credit Agreement and
the Loan Documents shall remain unchanged and shall continue to be, and shall
remain, in full force and effect in accordance with their respective terms. The
amendments set forth herein shall be limited precisely as provided

 

Hecla Fifth Amendment to

Credit Agreement



--------------------------------------------------------------------------------

for herein to the provisions expressly amended herein and shall not be deemed to
be an amendment to, waiver of, consent to or modification of any other term or
provision of the Existing Credit Agreement or any other Loan Document or of any
transaction or further or future action on the part of any Obligor which would
require the consent of the Lenders under the Existing Credit Agreement or any of
the Loan Documents.

SUBPART 6.7 Waiver and Release. Each Obligor acknowledges (for itself and its
Affiliates and the successors, assigns, heirs and representatives of each of the
foregoing) that the Secured Parties have complied with all of their obligations
and duties under the Credit Agreement and other Loan Documents through the date
hereof and that, accordingly, no Obligor has any claims or causes of action
against the Secured Parties in any manner relating thereto. In furtherance of
the foregoing, each Obligor desires (and the Secured Parties agree) to eliminate
any possibility that any past conditions, acts, omissions, events or
circumstances would impair or otherwise adversely affect the Secured Parties’
rights, interests, security and/or remedies under the Credit Agreement and the
other Loan Documents. Accordingly, for and in consideration of the agreements
contained in this Fifth Amendment and other good and valuable consideration,
each Obligor (for itself and its Subsidiaries and the successors, assigns, heirs
and representatives of each of the foregoing) (collectively, the “Releasors”)
does hereby fully, finally, unconditionally and irrevocably release and forever
discharge the Secured Parties and each of their respective Affiliates, officers,
directors, employees, attorneys, consultants and agents (collectively, the
“Released Parties”) from any and all debts, claims, obligations, damages, costs,
attorneys’ fees, suits, demands, liabilities, actions, proceedings and causes of
action, in each case, whether known or unknown, contingent or fixed, direct or
indirect, and of whatever nature or description, and whether in law or in
equity, under contract, tort, statute or otherwise, which any Releasor has
heretofore had or now or hereafter can, shall or may have against any Released
Party by reason of any act, omission or thing whatsoever done or omitted to be
done, arising out of, connected with or related in any way to the Credit
Agreement or any other Loan Document, or any act, event or transaction related
or attendant thereto, or the agreements of the Secured Parties contained
therein, or the possession, use, operation or control of any of the assets of
any or all of the Obligors, or the making of any Loans or other advances, or the
management of such Loans or advances or the Collateral (as defined in the Pledge
Agreement and the Security Agreement, as applicable).

SUBPART 6.8 Governing Law. THIS FIFTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SUBPART 6.9 Successors and Assigns. This Fifth Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.

[SIGNATURES FOLLOW]

 

Hecla Fifth Amendment to

Credit Agreement



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Fifth Amendment to
be duly executed and delivered as of the date first above written.

 

BORROWER:   HECLA MINING COMPANY,   a Delaware corporation   By:  

/s/ Phillips S. Baker

  Name:   Phillips S. Baker, Jr.   Title:   President and CEO OTHER OBLIGORS:  
    BURKE TRADING INC.,   a Delaware corporation   By:  

/s/ Phillips S. Baker

  Name:   Phillips S. Baker, Jr.   Title:   President   HECLA ADMIRALTY COMPANY,
  a Delaware corporation   By:  

/s/ Ronald W. Clayton

  Name:   Ronald W. Clayton   Title:   Vice President   HECLA ALASKA LLC,   a
Delaware limited liability company   By:   Hecla Limited,     its Managing
Member   By:  

/s/ Ronald W. Clayton

  Name:   Ronald W. Clayton   Title:   President

 

Hecla Fifth Amendment to

Credit Agreement



--------------------------------------------------------------------------------

HECLA GREENS CREEK MINING

COMPANY, a Delaware corporation

By:  

/s/ Phillips S. Baker

Name:   Phillips S. Baker, Jr. Title:   President

HECLA JUNEAU MINING COMPANY,

a Delaware corporation

By:  

/s/ Phillips S. Baker

Name:   Phillips S. Baker, Jr. Title:   President

HECLA LIMITED,

a Delaware corporation

By:  

/s/ Ronald W. Clayton

Name:   Ronald W. Clayton Title:   President

SILVER HUNTER MINING COMPANY (f/k/a

Hecla Merger Company), a Delaware corporation

By:  

/s/ James A. Sabala

Name:   James A. Sabala Title:   Vice President RIO GRANDE SILVER, INC., a
Delaware corporation By:  

/s/ James A. Sabala

Name:   James A. Sabala Title:   Vice President



--------------------------------------------------------------------------------

HECLA SILVER VALLEY, INC., a Delaware corporation By:  

/s/ James A. Sabala

Name:   James A. Sabala Title:   Vice President

COCA MINES, INC.,

a Colorado corporation

By:  

/s/ Michael L. Clary

Name:   Michael L. Clary Title:   Vice President MWCA, INC., an Idaho
corporation By:  

/s/ Ronald W. Clayton

Name:   Ronald W. Clayton Title:   President

NEVADA MINE PROPERTIES, INC.,

a Nevada corporation

By:  

/s/ Michael L. Clary

Name:   Michael L. Clary Title:   Vice President

CREEDE RESOURCES, INC.,

a Colorado corporation

By:  

/s/ Michael L. Clary

Name:   Michael L. Clary Title:   Vice President



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:  

/s/ Ray Clarke

Name:   Ray Clarke Title:   Managing Director By:  

/s/ Bob Deol

Name:   Bob Deol Title:   Associate Director



--------------------------------------------------------------------------------

ING CAPITAL LLC, as a Lender By:  

/s/ Remko van de Water

Name:   Remko van de Water Title:   Director